EXHIBIT 2.1 EXECUTION COPY AGREEMENT AND PLAN OF MERGER among TU HOLDINGS, INC., TU MERGER, INC. and MERISEL, INC. Dated as of March 28, 2008 TABLE OF CONTENTS PAGE ARTICLE I THE MERGER 2 Section 1.1. The Merger 2 Section 1.2. Closing 2 Section 1.3. Effective Time 2 Section 1.4. Effects of the Merger 2 Section 1.5. Certificate of Incorporation and Bylaws of the Surviving Corporation 3 Section 1.6. Directors and Officers of the Surviving Corporation 3 Section 1.7. Effect on Capital Stock 3 Section 1.8. Exchange of Certificates 4 Section 1.9. Equity Awards 7 Section 1.10. Convertible Preferred Stock 7 ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY 7 Section 2.1. Qualification; Organization, Subsidiaries, etc 8 Section 2.2. Capitalization 9 Section 2.3. Corporate Authority Relative to This Agreement; No Violation 10 Section 2.4. SEC Reports and Financial Statements 11 Section 2.5. No Undisclosed Liabilities 13 Section 2.6. Absence of Certain Changes or Events 13 Section 2.7. Compliance with Law; Permits 14 Section 2.8. Material Contracts 15 Section 2.9. Environmental Laws and Regulations 17 Section 2.10. Employee Benefit Plans 17 Section 2.11. Labor Matters 19 Section 2.12. Investigations; Litigation 20 Section 2.13. Tax Matters 21 Section 2.14. Intellectual Property 22 Section 2.15. Real Property 23 Section 2.16. Assets; Personal Property 24 Section 2.17. Customers and Suppliers 24 Section 2.18. Key Salespersons 24 Section 2.19. Information in Proxy Statement 25 TABLE OF CONTENTS (continued) PAGE Section 2.20. Insurance 25 Section 2.21. Required Vote of the Company Stockholders 25 Section 2.22. Affiliate Transactions 25 Section 2.23. Finders or Brokers 25 Section 2.24. Opinion of Financial Advisors 26 Section 2.25. State Anti-Takeover Statutes 26 Section 2.26. Additional Payments; Other Matters 26 Section 2.27. Outstanding Net Debt 27 Section 2.28. Transaction Expenses 27 Section 2.29. No Additional Representations 27 ARTICLE III REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB 27 Section 3.1. Qualification; Organization, Subsidiaries, etc 27 Section 3.2. Corporate Authority Relative to This Agreement; No Violation 28 Section 3.3. Investigations; Litigation 29 Section 3.4. Financing 29 Section 3.5. Commitment Agreement 29 Section 3.6. Capitalization of Merger Sub; No Prior Activities 29 Section 3.7. Information in Proxy Statement 29 Section 3.8. Finders or Brokers 29 Section 3.9. Lack of Ownership of Company Common Stock 30 Section 3.10. Solvency 30 Section 3.11. No Additional Representations 30 Section 3.12. Acknowledgement Regarding Company Representations 30 ARTICLE IV ADDITIONAL AGREEMENTS 31 Section 4.1. Conduct of Business by the Company and Parent 31 Section 4.2. Access to Information; Confidentiality 34 Section 4.3. No Solicitation of Transactions 34 Section 4.4. Company Board Recommendation 36 Section 4.5. Proxy Statement 37 ii TABLE OF CONTENTS (continued) PAGE Section 4.6. Company Meeting 37 Section 4.7. Employee Matters 38 Section 4.8. Reasonable Best Efforts to Complete 39 Section 4.9. Takeover Statute 40 Section 4.10. Section 16 Matters 40 Section 4.11. Certain Notices 40 Section 4.12. Public Announcements 41 Section 4.13. Indemnification and Insurance 41 Section 4.14. Debt Payoff Letters 43 Section 4.15. Cooperation with Financing 43 Section 4.16. Cooperation on Letters of Credit 43 Section 4.17. Obligations of Merger Sub 44 Section 4.18. Adoption of Agreement by Merger Sub 44 ARTICLE V CONDITIONS TO THE MERGER 44 Section 5.1. Conditions to Each Party’s Obligation to Effect the Merger 44 Section 5.2. Conditions to Obligation of the Company to Effect the Merger 44 Section 5.3. Conditions to Obligations of Parent and Merger Sub to Effect the Merger 45 Section 5.4. Frustration of Closing Conditions 46 ARTICLE VI TERMINATION, AMENDMENT AND WAIVER 46 Section 6.1. Termination 46 Section 6.2. Notice of Termination; Effect of Termination 48 Section 6.3. Termination Fees; Limitation of Liability 48 Section 6.4. Procedure for Termination 49 ARTICLE VII MISCELLANEOUS 50 Section 7.1. No Survival of Representations and Warranties 50 Section 7.2. Expenses 50 Section 7.3. Notices 50 Section 7.4. Amendments 51 Section 7.5. Waivers 51 iii TABLE OF CONTENTS (continued) PAGE Section 7.6. Assignment; Binding Effect 52 Section 7.7. Entire Agreement; No Third-Party Beneficiaries 52 Section 7.8. Severability 52 Section 7.9. Governing Law 52 Section 7.10. Jurisdiction; Enforcement 52 Section 7.11. Waiver of Jury Trial 53 Section 7.12. Headings 53 Section 7.13. Interpretation 53 Section 7.14. Required Approvals of the Special Committee 54 Section 7.15. Counterparts; Effectiveness 54 Section 7.16. Definitions 54 EXHIBITS Exhibit A – Form of Voting, Support and Redemption Agreement Exhibit B – Form of Certificate of Incorporation of the Surviving Corporation Exhibit C – Form of Commitment Agreement iv AGREEMENT AND PLAN OF MERGER, dated as of March28, 2008 (the “Agreement”), among TU HOLDINGS, INC., a Delaware corporation (“Parent”), TU MERGER, INC., a Delaware corporation and a direct wholly owned subsidiary of Parent (“Merger Sub”), and MERISEL, INC., a Delaware corporation (the “Company”).Each of Parent, Merger Sub and the Company is referred to herein as a “Party” and together they are referred to herein as “Parties”). WHEREAS, the Parties intend that Merger Sub will be merged with and into the Company (the “Merger”), with the Company surviving the Merger as a wholly-owned subsidiary of Parent in accordance with the General Corporation Law of the State of Delaware (the “DGCL”); WHEREAS, a Special Committee of independent directors of the Company (the “Special Committee”) has (i) determined that this Agreement and the transactions contemplated hereby, including the Merger, are advisable and fair to, and in the best interests of, the Company and its stockholders, (ii) approved and declared advisable this Agreement and the transactions contemplated hereby, including the Merger, and resolved to recommend to the Board of Directors of the Company (the “Company Board”) that it approve and declare advisable this Agreement and the transactions contemplated hereby, including the Merger, (iii) resolved to recommend that the holders of Company Common Stock adopt this Agreement and (iv) directed that this Agreement be submitted to the Company Board for its approval and recommendation that the holders of Company Common Stock adopt this Agreement; WHEREAS, the Company Board (following the recommendation of the Special Committee) has unanimously (i) determined that this Agreement and the transactions contemplated hereby, including the Merger, are advisable and fair to, and in the best interests of, the Company and its stockholders, (ii) approved this Agreement and the transactions contemplated hereby, including the Merger, (iii) directed that this Agreement be submitted to the holders of Company Common Stock for their adoption and (iv) resolved to recommend that the holders of Company Common Stock adopt this Agreement; WHEREAS, (i) the Board of Directors of Parent has unanimously approved this Agreement, (ii) the Board of Directors of Merger Sub has unanimously approved and declared advisable this Agreement and (iii) Parent, as the sole stockholder of Merger Sub, will adopt this Agreement and the transactions contemplated hereby, including the Merger, promptly after the execution hereof in accordance with the terms hereof; WHEREAS, as a condition and inducement to Parent’s and Merger Sub’s willingness to enter into this Agreement, simultaneously with the execution of this Agreement, a certain stockholder of the Company is entering into a voting, support and redemption agreement with Parent and the Company substantially in the form of Exhibit A attached hereto (the “Support Agreement”); and WHEREAS, the Company, Parent and Merger Sub each desire to make certain representations, warranties, covenants and agreements in connection with the Merger and also to prescribe certain conditions to the Merger, as set forth herein. 1 NOW, THEREFORE, in consideration of the premises, and of the representations, warranties, covenants and agreements contained herein, the Parties agree as follows: ARTICLE I THE MERGER Section 1.1.The Merger.At the Effective Time, upon the terms and subject to the conditions set forth in this Agreement, and in accordance with the applicable provisions of the DGCL, Merger Sub shall be merged with and into the Company, whereupon the separate corporate existence of Merger Sub shall cease and the Company shall continue as the surviving corporation of the Merger (the “Surviving Corporation”) and a wholly owned subsidiary of Parent. Section 1.2.Closing.The closing of the Merger (the “Closing”) shall take place on a day that is a Business Day at the offices of Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New York, New York at 10:00a.m., local time, on a date to be specified by the Parties, which shall be no later than the third Business Day after the satisfaction or waiver (to the extent permitted by applicable Law) of the conditions set forth in ARTICLE V (other than those conditions that by their nature are to be satisfied at the Closing, but subject to the satisfaction or waiver of such conditions), or at such other place, date and time as the Company and Parent may agree in writing.The date on which the Closing shall occur is referred to herein as the “Closing Date”. Section 1.3.Effective Time.Subject to the provisions of this Agreement, at the Closing, the Company will cause a certificate of merger (the “Certificate of Merger”) to be executed, acknowledged and filed with the Secretary of State of the State of Delaware in accordance with Section 251 of the DGCL.The Merger will become effective at such time as the Certificate of Merger has been duly filed with the Secretary of State of the State of Delaware or at such later date or time as may be agreed by the Company and Merger Sub in writing and specified in the Certificate of Merger in accordance with the DGCL (the effective time of the Merger being hereinafter referred to as the “Effective Time”). Section 1.4.Effects of the Merger.The effects of the Merger shall be as provided in this Agreement and in the applicable provisions of the DGCL.Without limiting the generality of the foregoing, at the Effective Time, all the property, rights, privileges, powers and franchises of the Company and Merger Sub shall vest in the Surviving Corporation, and all debts, liabilities and duties of the Company and Merger Sub shall become the debts, liabilities and duties of the Surviving Corporation, all as provided under the DGCL and the other applicable Laws of the State of Delaware.At and after the Effective Time, the officers and directors of the Surviving Corporation shall be authorized to execute and deliver, in the name and on behalf of the Company or Merger Sub, any deeds, bills of sale, assignments or assurances and to take and do, in the name and on behalf of the Company or Merger Sub, any other actions and things to vest, perfect or confirm of record or otherwise in the Surviving Corporation any and all right, title and interest in, to and under any of the rights, properties or assets of the Company. 2 Section 1.5.Certificate of Incorporation and Bylaws of the Surviving Corporation. (a)The certificate of incorporation of the Surviving Corporation shall be amended at the Effective Time to read in the form attached hereto as Exhibit B, until thereafter amended in accordance with the provisions thereof and the provisions of this Agreement and applicable Law, in each case consistent with the obligations set forth in Section (b)The bylaws of Merger Sub as in effect at the Effective Time shall be the bylaws of the Surviving Corporation until thereafter amended in accordance with the provisions thereof and the provisions of this Agreement and applicable Law, in each case consistent with the obligations set forth in Section Section 1.6.Directors and Officers of the Surviving Corporation.Subject to applicable Law, the directors of Merger Sub immediately prior to the Effective Time shall be the initial directors of the Surviving Corporation, each to hold office in accordance with the certificate of incorporation and bylaws of the Surviving Corporation.The officers of the Company immediately prior to the Effective Time shall be the initial officers of the Surviving Corporation, to hold office until their respective successors have been duly elected or appointed and qualified or until their earlier death, resignation or removal in accordance with the certificate of incorporation and bylaws of the Surviving Corporation. Section 1.7.Effect on Capital Stock.At the Effective Time, by virtue of the Merger and without any action on the part of the Company, Merger Sub or the holders of any securities of the Company or Merger Sub: (a)Conversion of Company Common Stock.Subject to Section 1.7(b) and Section 1.7(d), each issued and outstanding share of common stock, par value $0.01 per share, of the Company (“Company Common Stock”) outstanding immediately prior to the Effective Time (for the avoidance of doubt, including each Restricted Share in accordance with and subject to the terms of Section 1.9), other than any Cancelled Shares and any Dissenting Shares, shall thereupon be converted automatically into and shall thereafter represent the right to receive the Merger Consideration, without any interest thereon.All shares of Company Common Stock that have been converted into the right to receive the Merger Consideration as provided by this Section 1.7(a) shall be automatically cancelled and shall cease to exist, and the holders of certificates which immediately prior to the Effective Time represented such shares of Company Common Stock shall cease to have any rights with respect to such shares of Company Common Stock other than the right to receive the Merger Consideration. (b)Parent and Merger Sub-Owned Shares.Each share of Company Common Stock that is owned, directly or indirectly, by Parent or Merger Sub immediately prior to the Effective Time or held by the Company immediately prior to the Effective Time (the “Cancelled Shares”) shall, by virtue of the Merger and without any action on the part of the holder thereof, be cancelled and retired and shall cease to exist, and no consideration shall be delivered in exchange therefor. (c)Conversion of Merger Sub Common Stock.At the Effective Time, by virtue of the Merger and without any action on the part of the holder thereof, each share of common stock, par value $0.001 per share, of Merger Sub issued and outstanding immediately prior to the Effective Time shall be converted into and become one validly issued, fully paid and nonassessable share of common stock, par value $0.001 per share, of the Surviving Corporation with the same rights, powers and privileges as the shares so converted and shall constitute the only outstanding shares of capital stock of the Surviving Corporation.From and after the Effective Time, all certificates representing the common stock of Merger Sub shall be deemed for all purposes to represent the number of shares of common stock of the Surviving Corporation into which they were converted in accordance with the immediately preceding sentence. 3 (d)Dissenting Shares. (i)Notwithstanding anything contained in this Agreement to the contrary, no shares of Company Common Stock issued and outstanding immediately prior to the Effective Time the holder of which (A) has not voted in favor of the Merger, (B) has demanded its rights to appraisal in accordance with Section 262 of the DGCL, and (C) has not effectively withdrawn or lost its rights to appraisal (the “Dissenting Shares”) shall be converted into or represent a right to receive the Merger Consideration pursuant to Section 1.7(a).By virtue of the Merger, all Dissenting Shares shall be cancelled and shall cease to exist and shall represent only those rights provided under the DGCL.From and after the Effective Time, a holder of Dissenting Shares shall not be entitled to exercise any of the voting rights or other rights of a member or equity owner of the Surviving Corporation. (ii)Notwithstanding the provisions of this Section 1.7(d), if any holder of shares of Company Common Stock who demands appraisal rights shall effectively withdraw or lose (through failure to perfect or otherwise) the right to dissent or its rights of appraisal, then, as of the later of the Effective Time and the occurrence of such event, such holder’s shares of Company Common Stock shall no longer be Dissenting Shares and shall automatically be converted into and represent only the right to receive Merger Consideration, without any interest thereon. (iii)The Company shall give Parent (A) prompt notice of any written demands for appraisal rights of any shares of Company Common Stock, withdrawals of such demands, and any other instruments served pursuant to the DGCL and received by the Company which relate to any such demand for appraisal rights and (B) the opportunity to participate in and direct all negotiations and proceedings with respect to demands for appraisal rights under the DGCL.Prior to the Effective Time, the Company shall not, except with the prior written consent of Parent, voluntarily make any payment with respect to any demands for appraisal rights or offer to settle or settle any such demands. Section 1.8.Exchange of Certificates. (a)Paying Agent.At the Effective Time, Parent shall deposit, or shall cause to be deposited, with a bank or trust company that is organized and doing business under the Laws of the United States or any state thereof, and has a combined capital and surplus of at least $500 million, that shall be appointed prior to the Closing Date to act as a paying agent hereunder and approved in advance by the Company in writing (and pursuant to an agreement in form and substance reasonably acceptable to Parent and the Company) (the “Paying Agent”), in trust for the benefit of holders of the shares of Company Common Stock (other than the Restricted Shares, which shall be governed by Section 1.9(b)) and the Company Stock Options, cash in U.S. dollars sufficient to pay (i)the amount owing for all of the shares of Company Common Stock converted pursuant to Section 1.7(a) (other than the Restricted Shares, which shall be governed by Section 1.9(b)) and (ii)the Option Consideration payable pursuant to Section 1.9(a) (such cash referred to in subsections (a)(i) and (a)(ii) being hereinafter referred to as the “Exchange Fund”). 4 (b)Payment Procedures. (i)As soon as reasonably practicable after the Effective Time and in any event not later than the third Business Day following the Effective Time, the Paying Agent shall mail (x)to each holder of record of shares of Company Common Stock whose shares of Company Common Stock were converted into the right to receive the Merger Consideration pursuant to Section 1.7, other than the Restricted Shares, for which the payment procedures shall be as described in Section 1.9(b), (A)a letter of transmittal (which shall specify that delivery shall be effected, and risk of loss and title to Certificates shall pass, only upon delivery of Certificates (or effective affidavits of loss in lieu thereof) or Book-Entry Shares to the Paying Agent and shall be in such form and have such other provisions as Parent and the Company may mutually agree), and (B)instructions for use in effecting the surrender of Certificates (or effective affidavits of loss in lieu thereof) or Book-Entry Shares in exchange for the Merger Consideration, as applicable, and (y)to each holder of a Company Stock Option, a check in an amount due and payable to such holder pursuant to Section 1.9 of this Agreement in respect of such Company Stock Option. (ii)Upon surrender of the certificates that immediately prior to the Effective Time represented shares of Company Common Stock (“Certificates”) (or effective affidavits of loss in lieu thereof) or non-certificated shares of
